822 F.2d 59
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George COLEMAN and Juanita Bruce, on behalf of themselvesand all others similarly situated, Plaintiffs-Appellants,v.GENERAL ELECTRIC COMPANY; Minnesota Mining and ManufacturingCompany; and General Electric Ceramics, Inc.,Defendants-Appellees.
Nos. 86-5747, 86-5789 and 86-5981
United States Court of Appeals, Sixth Circuit.
July 7, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs-Appellants, George Coleman and Juanita Bruce, appeal the grant of summary judgment for defendants-appellees, General Electric Company, Minnesota Mining and Manufacturing Company and General Electric Ceramics, Inc.  Upon examination of the briefs and record in this case and upon consideration of the oral arguments presented by the parties, we AFFIRM based upon the thorough and well-reasoned opinion of Judge R. Allan Edgar.  See Coleman v. General Electric Company, 643 F. Supp. 1229 (E.D. Tenn. 1986).  Furthermore, after examination of the record and briefs, we find no abuse of discretion in the district court orders denying class certification and awarding costs to appellees.


2
Accordingly, we AFFIRM the decision of the district court.